Citation Nr: 1043173	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-05 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
disabling for peripheral neuropathy, right upper extremity. 

2.  Entitlement to an initial rating in excess of 20 percent 
disabling for peripheral neuropathy, left upper extremity. 

3.  Entitlement to an initial rating in excess of 10 percent 
disabling for peripheral neuropathy, right lower extremity. 

4.  Entitlement to an initial rating in excess of 10 percent 
disabling for peripheral neuropathy, left lower extremity. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decisions of Regional Office (RO) of the 
Department of Veterans Affairs (VA), in Columbia, South Carolina, 
which granted service connection for peripheral neuropathy 
affecting all four extremities, and assigning initial 
noncompensable ratings for the upper extremities and 10 percent 
ratings for each of the lower extremities.  

While the Veteran had initiated appeals involving ratings for 
cataracts and erectile dysfunction, the Veteran withdrew these 
claims in a February 2007 statement.   Thus these issues are no 
longer in appellate status.  

By way of an April 2007 decision a DRO granted 20 percent ratings 
for peripheral neuropathy affecting both arms from initial 
entitlement.  However, as the grants during the pendency of this 
appeal do not represent a total grant of benefits sought on 
appeal, the claims for increase remain before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original 
Jurisdiction (AOJ)  via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Board finds that it is necessary to remand all issues 
currently on appeal in order to afford the Veteran a VA 
examination to ascertain the current severity of his neurological 
disability from the neuropathies affecting all four extremities.  
The most recent VA examination for compensation and pension 
purposes was done in December 2005, nearly five years ago.  The 
Veteran's representative has pointed out the need for a new 
examination in the October 2010 brief.  Such examination is 
further needed to interpret the findings of a March 2007 EMG 
report in terms of the criteria for rating neurological 
disorders.  

While the April 2007 DRO decision stated that future examinations 
were not indicated because the Veteran's neurological conditions 
were not likely to improve, and cited 38 C.F.R. § 3.327 
(pertaining to reexaminations of conditions likely to improve) as 
a basis for no longer examining him, the Board notes that this 
regulation does not preclude the VA from examining the Veteran's 
condition to ascertain the current level of disability, in 
compliance with the Board's duty to assist in a claim for 
increase.  

Additionally, the Board finds that an attempt to obtain more 
current treatment records should be made as the March 2007 EMG is 
the most recent medical evidence addressing his peripheral 
neuropathy.  

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of the 
Veteran's disability. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran 
provide information to identify any 
outstanding records of medical treatment 
received for peripheral neuropathy, and, 
after any obtaining necessary authorization, 
the AOJ should attempt to obtain the records 
of all VA and/or private  medical treatment 
for peripheral neuropathy from 2007 to the 
present time.  If any identified outstanding 
records are not available, that fact should 
be entered in the claims file.

2.  Thereafter after completion of the above, 
the AOJ should schedule the Veteran for a VA 
neurological disorders examination, to 
determine the nature and extent of the 
Veteran's service connected peripheral 
neuropathy affecting both upper extremities 
and both lower extremities.  The claims file, 
this remand, and treatment records must be 
made available to the examiner for review of 
the pertinent evidence in connection with the 
examination, and any reports should so 
indicate.  All indicated tests or studies 
deemed necessary for an accurate assessment 
should be done.  The neurological examiner is 
to assess the current nature and extent of 
severity of the veteran's neurological 
impairment related to his service-connected 
peripheral neuropathy affecting both upper 
extremities and both lower extremities in 
accordance with the latest AMIE worksheet for 
rating neurological disorders.  The 
Diagnostic Codes applicable to nerve 
impairment distinguish the types of 
paralysis-- complete and incomplete.  Under 
incomplete paralysis, the degree of paralysis 
is further broken down into three or four 
categories: severe, moderately severe, 
moderate, and mild.  With these categories in 
mind, the examiner should classify the 
appellant's upper extremity impairments, 
distinguishing among the categories and using 
the results of all pertinent testing of 
record.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

3.  Following completion of the above 
development, the AOJ should readjudicate the 
Veteran's claims.  If any benefit sought on 
appeal remains denied, the veteran should be 
provided a supplemental statement of the 
case, which reflects consideration of all 
additional evidence received and all 
applicable regulations.  It must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action by the 
veteran is required until he receives further notice; however, 
the veteran is advised that failure to cooperate by reporting for 
examination without good cause may result in the denial of the 
claim(s). 38 C.F.R. § 3.655 (2010).  The appellant and his 
representative have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


